Case 19-19243-JKS   Doc 46    Filed 11/08/19 Entered 11/08/19 16:58:29   Desc Main
                             Document      Page 1 of 10
Case 19-19243-JKS   Doc 46    Filed 11/08/19 Entered 11/08/19 16:58:29   Desc Main
                             Document      Page 2 of 10
Case 19-19243-JKS   Doc 46    Filed 11/08/19 Entered 11/08/19 16:58:29   Desc Main
                             Document      Page 3 of 10
Case 19-19243-JKS   Doc 46    Filed 11/08/19 Entered 11/08/19 16:58:29   Desc Main
                             Document      Page 4 of 10
Case 19-19243-JKS   Doc 46    Filed 11/08/19 Entered 11/08/19 16:58:29   Desc Main
                             Document      Page 5 of 10
Case 19-19243-JKS   Doc 46    Filed 11/08/19 Entered 11/08/19 16:58:29   Desc Main
                             Document      Page 6 of 10
Case 19-19243-JKS   Doc 46    Filed 11/08/19 Entered 11/08/19 16:58:29   Desc Main
                             Document      Page 7 of 10
Case 19-19243-JKS   Doc 46    Filed 11/08/19 Entered 11/08/19 16:58:29   Desc Main
                             Document      Page 8 of 10
Case 19-19243-JKS   Doc 46    Filed 11/08/19 Entered 11/08/19 16:58:29   Desc Main
                             Document      Page 9 of 10
Case 19-19243-JKS   Doc 46    Filed 11/08/19 Entered 11/08/19 16:58:29   Desc Main
                             Document     Page 10 of 10
